Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-15-00007-CV

                                      Clevan MEYERS,
                                          Appellant

                                              v.

                        NEWFIELD EXPLORATION COMPANY,
                                    Appellee

                    From the 452nd District Court, Edwards County, Texas
                                   Trial Court No. 3725
                       The Honorable Robert Hoffman, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against the party who incurred them.

       SIGNED April 1, 2015.


                                               _________________________________
                                               Jason Pulliam, Justice